Case: 3:15-cv-00324-jdp Document #: 401-24 Filed: 09/18/20 Page 1 of 6




                  EXHIBIT 24
              Case: 3:15-cv-00324-jdp Document #: 401-24 Filed: 09/18/20 Page 2 of 6


Do, Anna

From:                                 Murphy, S. Michael <murphysm@doj.state.wi.us>
Sent:                                 Friday, September 11, 2020 6:54 AM
To:                                   Karyn Rotker; Curtis, Jr., Charles G. (Perkins Coie)
Cc:                                   Kennedy, Matthew S.; Schmelzer, Jody J.; Johnson-Karp, Gabe; Spiva, Bruce V. (Perkins
                                      Coie); Callais, Amanda R. (Perkins Coie); DePass, Michelle (Perkins Coie); Liu, Angela;
                                      Alora Thomas; Ceridwen Cherry; Steiner, Neil; Do, Anna
Subject:                              RE: Document Production


Karyn,

One weblink that was easy to find is the survey data starting on page 29 of this:
https://elections.wi.gov/about/meetings/2020/january To that point, recall that Ms. Wolfe testified at her deposition
that information relevant to your requests are available in commission materials on the internet. WELEC will continue to
diligently attempt to comply with the litigation and discovery demands from you and the various other parties in the
many pending cases, but please make sure that you are checking publicly available information.

The list of organizations that WELEC works with or invites to events is as follows, which includes the members of the
Elections Commission Accessibility Advisory Committee:

Disability Rights Wisconsin
Wisconsin Board for People with Developmental Disabilities
Access to Independence
Wisconsin Coalition of Independent Living Centers
Coalition of Wisconsin Aging Groups
City of Madison, Civil Rights Division
National Alliance for the Mentally Ill
People First Wisconsin
Wisconsin Council of the Blind and Visually Impaired
Greater Wisconsin Agency on Aging Resources
Wisconsin Association of the Deaf
National Federation of the Blind
NAACP Milwaukee Branch
Milwaukee Urban League
Jack & Jill of America, Inc. Milwaukee Chapter.
Vote Riders
League of Women Voters




Mike Murphy
Assistant Attorney General
Special Litigation and Appeals Unit

                                                                1
               Case: 3:15-cv-00324-jdp Document #: 401-24 Filed: 09/18/20 Page 3 of 6
Wisconsin Department of Justice
P.O. Box 7857
Madison, WI 53707-7857
(608) 266-5457
murphysm@doj.state.wi.us

From: Karyn Rotker <krotker@aclu-wi.org>
Sent: Thursday, September 10, 2020 3:38 PM
To: Murphy, S. Michael <murphysm@doj.state.wi.us>; Curtis, Jr., Charles G. (Perkins Coie) <CCurtis@perkinscoie.com>
Cc: Kennedy, Matthew S. <kennedyms@doj.state.wi.us>; Schmelzer, Jody J. <SchmelzerJJ@DOJ.STATE.WI.US>; Johnson-
Karp, Gabe <johnsonkarpg@doj.state.wi.us>; Spiva, Bruce V. (Perkins Coie) <BSpiva@perkinscoie.com>; Callais, Amanda
R. (Perkins Coie) <ACallais@perkinscoie.com>; DePass, Michelle (Perkins Coie) <MDePass@perkinscoie.com>; Angela Liu
<Angela.Liu@dechert.com>; Alora Thomas <athomas@aclu.org>; Ceridwen Cherry <ccherry@aclu.org>; Neil Steiner
<neil.steiner@dechert.com>; Do, Anna <Anna.Do@dechert.com>
Subject: RE: Document Production

I did not realize there was a production request attached to the court’s order, so thanks for letting me know.

If anyone can direct us to web links with any of this information, we’re fine with using those if that’s easier.

Karyn

_________________________________
Karyn L. Rotker
Senior Staff Attorney
ACLU of Wisconsin Foundation
207 E. Buffalo St. #325
Milwaukee WI 53202
(414) 272-4032 ext. 221
(414) 272-0182 (fax)
krotker@aclu-wi.org
www.aclu-wi.org
Pronouns: she/her/hers

From: Murphy, S. Michael <murphysm@doj.state.wi.us>
Sent: Thursday, September 10, 2020 3:14 PM
To: Karyn Rotker <krotker@aclu-wi.org>; Curtis, Jr., Charles G. (Perkins Coie) <CCurtis@perkinscoie.com>
Cc: Kennedy, Matthew S. <kennedyms@doj.state.wi.us>; Schmelzer, Jody J. <SchmelzerJJ@DOJ.STATE.WI.US>; Johnson-
Karp, Gabe <johnsonkarpg@doj.state.wi.us>; Spiva, Bruce V. (Perkins Coie) <BSpiva@perkinscoie.com>; Callais, Amanda
R. (Perkins Coie) <ACallais@perkinscoie.com>; DePass, Michelle (Perkins Coie) <MDePass@perkinscoie.com>; Angela Liu
<Angela.Liu@dechert.com>; Alora Thomas <athomas@aclu.org>; Ceridwen Cherry <ccherry@aclu.org>; Neil Steiner
<neil.steiner@dechert.com>; Do, Anna <Anna.Do@dechert.com>
Subject: RE: Document Production

Karyn,

I will follow up on these with WELEC. However, as you likely know, this afternoon the Wisconsin Supreme Court ordered
WELEC to quickly assemble and produce a large volume of information, and complying with that order is taking all of
their resources right now. They will work diligently on your requests when they are able, but right not I cannot commit
to when that will be.

Mike
                                                              2
               Case: 3:15-cv-00324-jdp Document #: 401-24 Filed: 09/18/20 Page 4 of 6


Mike Murphy
Assistant Attorney General
Special Litigation and Appeals Unit
Wisconsin Department of Justice
P.O. Box 7857
Madison, WI 53707-7857
(608) 266-5457
murphysm@doj.state.wi.us

From: Karyn Rotker <krotker@aclu-wi.org>
Sent: Thursday, September 10, 2020 11:23 AM
To: Murphy, S. Michael <murphysm@doj.state.wi.us>; Curtis, Jr., Charles G. (Perkins Coie) <CCurtis@perkinscoie.com>
Cc: Kennedy, Matthew S. <kennedyms@doj.state.wi.us>; Schmelzer, Jody J. <SchmelzerJJ@DOJ.STATE.WI.US>; Johnson-
Karp, Gabe <johnsonkarpg@doj.state.wi.us>; Spiva, Bruce V. (Perkins Coie) <BSpiva@perkinscoie.com>; Callais, Amanda
R. (Perkins Coie) <ACallais@perkinscoie.com>; DePass, Michelle (Perkins Coie) <MDePass@perkinscoie.com>; Angela Liu
<Angela.Liu@dechert.com>; Alora Thomas <athomas@aclu.org>; Ceridwen Cherry <ccherry@aclu.org>; Neil Steiner
<neil.steiner@dechert.com>; Do, Anna <Anna.Do@dechert.com>
Subject: RE: Document Production

Mike:

The following documents were mentioned in Ms. Wolfe’s deposition, and I am requesting that we also get copies of
these:

        WEC’s list of organizations to which it distributes IDPP and photo ID materials
        Statewide survey that Ms. Wolfe says informed WEC where voters turn to for voting information and other info
        that KW2 used to guide advertising.
        2020 data/analytics for Bring It page
        Any budget for digital advertising on ID/IDPP in 2020.

Thanks much.

Karyn



_________________________________
Karyn L. Rotker
Senior Staff Attorney
ACLU of Wisconsin Foundation
207 E. Buffalo St. #325
Milwaukee WI 53202
(414) 272-4032 ext. 221
(414) 272-0182 (fax)
krotker@aclu-wi.org
www.aclu-wi.org
Pronouns: she/her/hers

From: Murphy, S. Michael <murphysm@doj.state.wi.us>
Sent: Thursday, September 10, 2020 8:51 AM
To: Karyn Rotker <krotker@aclu-wi.org>; Curtis, Jr., Charles G. (Perkins Coie) <CCurtis@perkinscoie.com>
                                                           3
              Case: 3:15-cv-00324-jdp Document #: 401-24 Filed: 09/18/20 Page 5 of 6
Cc: Kennedy, Matthew S. <kennedyms@doj.state.wi.us>; Schmelzer, Jody J. <SchmelzerJJ@DOJ.STATE.WI.US>; Johnson-
Karp, Gabe <johnsonkarpg@doj.state.wi.us>; Spiva, Bruce V. (Perkins Coie) <BSpiva@perkinscoie.com>; Callais, Amanda
R. (Perkins Coie) <ACallais@perkinscoie.com>; DePass, Michelle (Perkins Coie) <MDePass@perkinscoie.com>; Angela Liu
<Angela.Liu@dechert.com>; Alora Thomas <athomas@aclu.org>; Ceridwen Cherry <ccherry@aclu.org>; Neil Steiner
<neil.steiner@dechert.com>
Subject: RE: Document Production

All: the two files referenced in the third paragraph below are now uploaded.

Mike

Mike Murphy
Assistant Attorney General
Special Litigation and Appeals Unit
Wisconsin Department of Justice
P.O. Box 7857
Madison, WI 53707-7857
(608) 266-5457
murphysm@doj.state.wi.us

From: Murphy, S. Michael
Sent: Saturday, August 29, 2020 11:56 AM
To: 'Karyn Rotker' <krotker@aclu-wi.org>; Curtis, Jr., Charles G. (Perkins Coie) <CCurtis@perkinscoie.com>
Cc: Kennedy, Matthew S. <kennedyms@doj.state.wi.us>; Schmelzer, Jody J. <SchmelzerJJ@DOJ.STATE.WI.US>; Johnson-
Karp, Gabe <johnsonkarpg@doj.state.wi.us>; Spiva, Bruce V. (Perkins Coie) <BSpiva@perkinscoie.com>; Callais, Amanda
R. (Perkins Coie) <ACallais@perkinscoie.com>; DePass, Michelle (Perkins Coie) <MDePass@perkinscoie.com>; Angela Liu
<Angela.Liu@dechert.com>; Alora Thomas <athomas@aclu.org>; Ceridwen Cherry <ccherry@aclu.org>; Neil Steiner
<neil.steiner@dechert.com>
Subject: Document Production

Chuck and Karyn,

I have three updates on document productions.

First, one additional Elections Commission outreach-related document was uploaded yesterday. This is the last Elections
Commission document that we currently anticipate producing. Note that the vast majority of outreach documents and
materials are on the https://bringit.wi.gov/ website, and we have not produced anything that is publicly available there.
The Commission will supplement its production if we become aware of anything else.

Second, we became aware yesterday evening that a file “zipping” process failed for some CAFU files, resulting in a
portion of the zipped folder not being uploaded to the ShareFile site. Last night our tech staff analyzed what files were
not successfully transferred and the affected files are being uploaded to ShareFile now. I apologize for this inadvertent
technical issue.

Third, as discussed in our scheduling memorandum and August 11 Boardman Declaration, many applications never
reach CAFU because there is a quick DHS match and an 8-year card gets delivered without any CAFU involvement. Files
for those applicants are not in what we have produced, because there is no CAFU file or any CAFU involvement. In our
merits explanations, we may use a couple of examples of those quick issuances to demonstrate how that part of the
process works. Similar to our agreement regarding advance notice of witnesses, we are planning to produce any
documents that we might use as such examples. I expect those to be produced sometime next week. Please let me know
if you have any questions or concerns about this.

                                                             4
              Case: 3:15-cv-00324-jdp Document #: 401-24 Filed: 09/18/20 Page 6 of 6
Mike


Mike Murphy
Assistant Attorney General
Special Litigation and Appeals Unit
Wisconsin Department of Justice
P.O. Box 7857
Madison, WI 53707-7857
(608) 266-5457
murphysm@doj.state.wi.us




                                                5
